Name: Commission Implementing Regulation (EU) 2015/1884 of 20 October 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Canada and the United States in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in these countries (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  agricultural activity;  animal product;  trade;  America;  tariff policy;  international trade;  trade policy
 Date Published: nan

 21.10.2015 EN Official Journal of the European Union L 276/28 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1884 of 20 October 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Canada and the United States in the list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in these countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) Canada is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Implementing Regulation (EU) 2015/198 (4) and lastly by Implementing Regulation (EU) 2015/908 (5) following outbreaks of HPAI in the Province of Ontario. (4) An Agreement between the Union and Canada (6) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in Canada (the Agreement). (5) Canada has reported the completion of cleaning and disinfection measures following stamping-out on holdings in the Province of Ontario where HPAI outbreaks were detected in April 2015. It is therefore appropriate to indicate the date when the affected areas in this Province that were placed under veterinary restrictions in relation to those outbreaks, may again be considered free of HPAI and imports into the Union of certain commodities originating from those areas should again be authorised. (6) The entry for Canada in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. (7) The United States is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities covered by that Regulation are authorised from certain parts of its territory depending on the presence of HPAI outbreaks. That regionalisation was recognised by Regulation (EC) No 798/2008, as amended by Implementing Regulations (EU) 2015/243 (7), (EU) 2015/342 (8), (EU) 2015/526 (9), (EU) 2015/796 (10), (EU) 2015/1153 (11), (EU) 2015/1220 (12) and lastly by (EU) 2015/1363 (13) following outbreaks of HPAI in that country. According to Implementing Regulation (EU) 2015/1363, no further states became newly infected with HPAI. (8) An Agreement between the Union and the United States (14) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in the United States (the Agreement). (9) Following each HPAI outbreak the United States has implemented a stamping-out policy in order to control HPAI and limit its spread. The veterinary authorities of the United States continue to suspend issuing veterinary certificates for consignments of commodities intended for export to the Union from the entire territory of the affected states or from parts thereof which have been placed under restrictions and are subject to Union regionalisation measures. (10) Since mid-June, no further HPAI outbreaks were detected in the United States. The United States has submitted updated information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by the United States, it is appropriate to modify the prohibition on the introduction into the Union of certain commodities to cover only certain parts of the states of Iowa and North Dakota, which the veterinary authorities of the United States have placed under restrictions due to previous outbreaks. (11) In addition, the United States has reported the completion of cleaning and disinfection measures following the stamping-out of poultry on holdings in the states of Iowa, Montana, Nebraska, and North and South Dakota where HPAI outbreaks were detected between April and June 2015. It is therefore appropriate to indicate the dates when the affected areas in those states that were placed under veterinary restrictions in relation to those outbreaks, may again be considered free of HPAI and imports into the Union of certain commodities originating from those areas should accordingly again be authorised. (12) The entry for the United States in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the current epidemiological situation in that third country. For reasons of clarity in the description of the territory, zone or compartment in the table in Part 1 of that Annex, it is appropriate to include all concerned commodities in column 4 of that table. (13) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/198 of 6 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 33, 10.2.2015, p. 9). (5) Commission Implementing Regulation (EU) 2015/908 of 11 June 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 148, 13.6.2015, p. 11). (6) Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products as approved on behalf of the Community by Council Decision 1999/201/EC (OJ L 71, 18.3.1999, p. 3). (7) Commission Implementing Regulation (EU) 2015/243 of 13 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (OJ L 41, 17.2.2015, p. 5). (8) Commission Implementing Regulation (EU) 2015/342 of 2 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following outbreaks in the States of Idaho and California (OJ L 60, 4.3.2015, p. 31). (9) Commission Implementing Regulation (EU) 2015/526 of 27 March 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to further outbreaks of highly pathogenic avian influenza in that country (OJ L 84, 28.3.2015, p. 30). (10) Commission Implementing Regulation (EU) 2015/796 of 21 May 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 127, 22.5.2015, p. 9). (11) Commission Implementing Regulation (EU) 2015/1153 of 14 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following further outbreaks in that country (OJ L 187, 15.7.2015, p. 10). (12) Commission Implementing Regulation (EU) 2015/1220 of 24 July 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza following recent outbreaks in the States of Indiana and Nebraska (OJ L 197, 25.7.2015, p. 1). (13) Commission Implementing Regulation (EU) 2015/1363 of 6 August 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza outbreaks in that country (OJ L 210, 7.8.2015, p. 24). (14) Agreement between the European Community and the Government of the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, as approved on behalf of the European Community by Council Decision 1998/258/EC (OJ L 118, 21.4.1998, p. 1). ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is amended as follows: (a) The entry for Canada is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 CA  Canada CA-0 Whole country SPF EP, E S4 CA-1 The whole country of Canada excluding area CA-2 WGM VIII POU, RAT N BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S1, ST1 CA-2 Territory of Canada corresponding to: CA-2.1 Primary Control Zone  delimited by the following boundaries:  on the west, the Pacific Ocean,  on the south, the border to the United States of America,  on the north, Highway 16,  on the east, the border between the Provinces of British Columbia and Alberta. WGM VIII P2 4.12.2014 9.6.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S1, ST1 CA-2.2 Area in the Province of Ontario delimited by the following boundaries:  from County Road 119 where it meets County Road 64 and 25th Line,  north on 25th Line to where it meets Road 68, travelling east on Road 68 to where it again meets 25th Line and continuing north on 25th Line to 74 Road,  east on 74 Road from 25th line to 31st line,  north on 31st Line from 74 Road to 78 Road,  east on 78 Road from 31st Line to 33rd Line,  33rd Line north from 78 Road to 84 Road,  east on 84 Road from 33rd Line to Highway 59,  south on Highway 59 from 84 Road to Road 78,  east on Road 78 from Highway 59 to 13th Line,  south on 13 Line from 78 Road to Oxford Road 17,  east on Oxford road 17 from 13 line to Oxford Road 4,  south on Oxford Road 4 from Oxford Road 17 to County Road 15,  east on County Road 15, crossing Highway 401, from Oxford Road 4 to Middletown Line,  Middletown Line south, crossing highway 403, from County Road 15 to Old Stage Road,  Old Stage Road west from Middletown Line to County Road 59,  south on County Road 59 from Old Stage Road to Curries Road,  west on Curries Road from County Road 59 to Cedar Line,  Cedar Line south from Curries Road to Rivers Road,  Rivers Road south-west from Cedar Line to Foldens Line,  Foldens Line north-west from Rivers Road to Sweaburg Road,  Sweaburg Road south-west from Foldens Line to Harris Street,  Harris Street north-west from Sweaburg Road to Highway 401,  Highway 401 west from Harris Street to Ingersoll Street, (County Road 10),  Ingersoll Street (County Road 10) north from Highway 401 to County Road 119,  County Road 119 from Ingersoll Street (County Road 10) to the origin where County Road 119 meets 25 Line. WGM VIII P2 8.4.2015 8.10.2015 POU, RAT N, P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA S1, ST1 CA-2.3 Area in the Province of Ontario delimited by the following boundaries:  Twnshp Rd 4, west from where it crosses Highway 401 to Blandford Road,  north on Blandford Road from Twnshp Rd 4 to Oxford-Waterloo Road,  east on Oxford-Waterloo Road from Blandford Road to Walker Road,  north on Walker Road from Oxford-Waterloo Road to Bridge St,  east on Bridge St from Walker Road to Puddicombe Road,  north on Puddicombe Road from Bridge St to Bethel Road,  east on Bethel Road from Puddicombe road to Queen Street,  south on Queen Street from Bethel Road to Bridge street,  east on Bridge Street from Queen Street to Trussler Road,  Trussler Road south from Bridge Street to Oxford Road 8,  Oxford Road 8 east from Trussler Road to Northumberland Street,  south on Northumberland St from Oxford Road 8, continuing as Swan Street/Ayr Road to Brant Waterloo Road,  west on Brant Waterloo Road from Swan St/Ayr Road to Trussler Road,  south on Trussler Road from Brant Waterloo Road to Township Road 5,  west on Township Road 5 from Trussler Road to Blenheim Road,  south on Blenheim Road from Township Road 5 to Township Road 3,  west on Township Road 3 from Blenheim Road to Oxford Road 22,  north on Oxford Road 22 from Township Road 3 to Township Road 4,  west on Township Road 4 from Oxford Road 22 to Highway 401. WGM VIII P2 18.4.2015 8.10.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S1, ST1 (b) The entry for the United States is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-0 Whole country SPF EP, E S4 US-1 Area of the United States, excluding the territory US-2 WGM VIII POU, RAT N BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA N A S3, ST1 US-2 Area of the United States corresponding to: US-2.1 State of Washington: Benton County Franklin County WGM VIII P2 19.12.2014 7.4.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.2 State of Washington: Clallam County WGM VIII P2 19.12.2014 11.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.3 State of Washington: Okanogan County (1): (a) North: Beginning at the intersection of US 97 WA 20 and S. Janis Road, turn right onto S. Janis Road. Turn left onto McLaughlin Canyon Road, then right onto Hardy Road, then turn left onto Chewilken Valley Road. (b) East: From Chewilken Valley Road, turn right onto JH Green Road, then left onto Hosheit Road, then left onto Tedrow Trail Road, then left onto Brown Pass Road to the boundary line of the Colville Tribe. Follow the Colville Tribe boundary west and then south until it crosses US 97 WA 20. (c) South: Turn right onto US 97 WA 20, then left onto Cherokee Road, then right onto Robinson Canyon Road. Turn left onto Bide A Wee Road, then left onto Duck Lake Road, then right onto Soren Peterson Road, then left onto Johnson Creek Road, then right onto George Road. Turn left onto Wetherstone Road, then right onto Eplay Road. (d) West: From Eplay Road, turn right onto Conconully Road/6th Avenue N., then left onto Green Lake Road, then right onto Salmon Creek Road, then right onto Happy Hill Road, then left onto Conconully Road (turns into Main Street). Turn right onto Broadway, then left onto C Street, then right onto Lake Street E, then right onto Sinlahekin Road, then right onto S. Fish Lake Road, then right onto Fish Lake Road. Turn left onto N. Pine Creek Road, then right onto Henry Road (turns into N. Pine Creek Road), then right onto Indian Springs Road, then right onto Hwy 7, ending at US 97 WA 20. WGM VIII P2 29.1.2015 16.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.4 State of Washington: Okanogan County (2): (a) North: Beginning where US Hwy 97 intersects with the Canadian border, continue east along the Canadian border, then turn right onto 9 Mile Road (County Hwy 4777). (b) East: From 9 Mile Road, turn right onto Old Hwy 4777, which turns South onto Molson Road. Turn right onto Chesaw Road, then left onto Forest Service 3525, then left onto Forest Development Road 350, which turns into Forest Development Road 3625. From there, head due west and turn left onto Forest Service 3525, then right onto Rone Road, then right onto Box Spring Road, then left onto Mosquito Creek Road, and then right onto Swanson Mill Road. (c) South: From Swanson Mill Road, turn left onto O'Neil Road, then merge south onto US 97. Turn right onto Ellis Forde Bridge Road, then left onto Janis Oroville (SR 7), then right onto Loomis Oroville Road, then right onto Wannacut Lake Road, then left onto Ellemeham Mountain Road, then left onto Earth Dam Road, then left onto an unnamed road, then right onto an unnamed road, then right onto another unnamed road, then left onto an unnamed road, and then left onto another unnamed road. (d) West: From the unnamed road, turn right onto Loomis Oroville Road, then left onto Smilkameen Road to the Canadian Border. WGM VIII P2 3.2.2015 6.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.5 State of Oregon: Douglas County WGM VIII P2 19.12.2014 23.3.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.6 State of Oregon: Deschutes County WGM VIII P2 14.2.2015 19.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.7 State of Oregon: Malheur County WGM VIII P2 20.1.2015 11.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 State of Idaho: Canyon County Payette County WGM VIII P2 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.8. State of California: Stanislaus County/Tuolumne County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 2,5 miles east from intersection between State Hwy. 108 and Williams Road. (b) North-east: 1,4 miles south-east from intersection between Rock River Dr and Tulloch Road. (c) East: 2,0 miles north-west from intersection between Milpitas Road and Las Cruces Road. (d) South-east: 1,58 miles east of the north end of Rushing Road. (e) South: 0,70 miles south of intersection between State Highway132 and Crabtree Road. (f) South-west: 0,8 miles south-east of intersection between Hazel Dean Road and Loneoak Road. (g) West: 2,5 miles south-west of intersection between Warnerville Road and Tim Bell Road. (h) North-west: 1,0 mile south-east of intersection between CA-120 and Tim Bell Road. WGM VIII P2 23.1.2015 5.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.9 State of California: Kings County: A zone of a 10 km radius starting with N point on the circular Control Zone border and extending in a clockwise fashion: (a) North: 0,58 miles north of Kansas Avenue. (b) Northeast: 0,83 miles east from CA-43. (c) East: 0,04 miles east from 5th Avenue. (d) Southeast: 0,1 miles east of intersection between Paris Avenue and 7th Avenue. (e) South: 1,23 miles north of Redding Avenue. (f) Southwest: 0,6 miles west of intersection of Paris Avenue and 15th Avenue. (g) West: 1,21 miles east of 19th Avenue. (h) Northwest: 0,3 miles north of intersection of Laurel Avenue and 16th Avenue. WGM VIII P2 12.2.2015 26.5.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.10 State of Minnesota WGM VIII P2 5.3.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.11.1 State of Missouri: Jasper County Barton County WGM VIII P2 8.3.2015 18.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.11.2 State of Missouri: Moniteau County Morgan County WGM VIII P2 10.3.2015 11.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.11.3 State of Missouri: Lewis County WGM VIII P2 5.5.2015 20.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.13 State of Arkansas: Boone County Marion County WGM VIII P2 11.3.2015 13.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.14 State of Kansas: Leavenworth County Wyandotte County WGM VIII P2 13.3.2015 12.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.15 State of Kansas: Cherokee County Crawford County WGM VIII P2 9.3.2015 18.6.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.16 State of Montana: Judith Basin County Fergus County WGM VIII P2 2.4.2015 2.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.17 State of North Dakota: Dickey County La Moure County WGM VIII P2 11.4.2015 27.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.18 State of South Dakota: Beadle County Bon Homme County Brookings County Brown County Hutchinson County Kingsbury County Lake County McCook County McPherson County Minnehaha County Moody County Roberts County Spink County Yankton County WGM VIII P2 1.4.2015 10.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.19.1 State of Wisconsin: Barron County WGM VIII P2 16.4.2015 18.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.19.2 State of Wisconsin: Jefferson County WGM VIII P2 11.4.2015 17.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.19.3 State of Wisconsin: Chippewa County WGM VIII P2 23.4.2015 29.7.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.19.4 State of Wisconsin: Juneau County WGM VIII P2 17.4.2015 6.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.20.1 State of Iowa: Buena Vista County Calhoun County Cherokee County Clay County Dickinson County Emmet County Hamilton County Hardin County Humboldt County IDA County Kossuth County Lyon County O'Brien County Osceola County Palo Alto County Plymouth County Pocahontas County Sac County Sioux County Webster County Woodbury County Wright County WGM VIII P2 14.4.2015 11.11.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.20.2 State of Iowa: Adair County Guthrie County Madison County WGM VIII P2 4.5.2015 9.9.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.21 State of Indiana: Whitley County WGM VIII P2 10.5.2015 8.8.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1 US-2.22 State of Nebraska: Dakota County Dixon County Thurston County Wayne County WGM VIII P2 11.5.2015 21.10.2015 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA A S3, ST1